Citation Nr: 0524330	
Decision Date: 09/06/05    Archive Date: 09/13/05

DOCKET NO.  03-22 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received which is 
sufficient to reopen a previously denied claim of entitlement 
to service connection for degenerative joint disease of the 
knees.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from June 1959 to May 1963.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 administrative 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Muskogee, Oklahoma (the RO).  

Procedural history 

A review of the record reveals that the veteran's original 
claim of entitlement to service connection for a bilateral 
knee disorder was denied in an October 1996 Board decision.  

In August 2000, the veteran sought to reopen the claim.  In 
an August 2000 rating decision, the RO determined that new 
and material evidence to reopen the claim had not been 
received.  The veteran filed a notice of disagreement in 
November 2000, and a Statement of the Case (SOC) was issued 
in February 2001.  The veteran did not file a substantive 
appeal.  

In June 2002, the veteran again sought to reopen his claim.  
In November 2002, the RO declined to reopen the claim.  The 
veteran perfected an appeal of that decision.  

This case was previously before the Board and was remanded to 
the VA Appeals Management Center (AMC) in February 2005 in 
order to schedule the veteran for a Travel Board hearing at 
the RO.  This was accomplished; however, in an April 2005 
statement the veteran indicated that he would be unable to 
attend the scheduled hearing scheduled.  He requested that 
his case be returned to the Board for a decision on his 
claim.  The veteran's hearing request, therefore, is deemed 
to have been withdrawn.  See 38 C.F.R. § 20.704(d) (2004).

For reasons explained below, the Board has concluded that new 
and material evidence has been submitted and that the 
veteran's previously-denied claim is reopened.  The Board 
further finds that additional development of the evidence is 
necessary prior to rendering a decision on the merits.  The 
issue is REMANDED to the RO via the VA Appeals Management 
Center (AMC) in Washington, DC. VA will notify the veteran if 
further action by him is required.

Other matter

The veteran's appeal originally also encompassed the issues 
of entitlement to service connection for albuminuria.  This 
issue was the subject of a separate, final Board decision in 
February 2005, based on the veteran's withdrawal of his 
appeal as to that issue.  See 38 C.F.R. § 20.204 (2004).  


FINDINGS OF FACT

1.  An unappealed August 2000 RO rating decision declined to 
reopen a claim for service connection for a bilateral knee 
disorder.

2. The evidence associated with the claims file subsequent to 
the RO's August 2000 decision raises a reasonable possibility 
of substantiating the claim on the merits.


CONCLUSIONS OF LAW

1.  The RO's August 2000 rating decision which declined to 
reopen the claim of entitlement to service connection for 
degenerative joint disease of the knees is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2004).

2.  Since the August 2000 decision, new and material evidence 
has been received, and so the claim of entitlement to service 
connection for degenerative joint disease of the knees is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is ultimately seeking service connection for a 
bilateral knee disorder.  As a preliminary matter, however, 
the Board must determine whether new and material evidence 
has been received which is sufficient to reopen the veteran's 
claim, which was previously and finally denied in an 
unappealed August 20000 rating decision.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a 
previously adjudicated claim, the Board must determine that 
new and material evidence was presented or secured for claim, 
making RO determination in that regard irrelevant.]   

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).  

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the April 2003 SOC of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claim, and of the particular deficiencies in the evidence 
with respect to his claim.  

More significantly, a letter was sent to the veteran in 
August 2002, September 2002, and August 2003, with copies to 
his representative, which were specifically intended to 
address the requirements of the VCAA.  All three letters 
informed the veteran what the evidence must show to establish 
entitlement to service connection, namely: (1) an injury or 
disease in service; (2) current physical or mental 
disability: and (3) a relationship between the current 
disability and the event in service.  In addition, the August 
2003 VCAA letter informed the veteran that in order for VA to 
reconsider his claim he must submit new and material 
evidence.  The letter stated the following:

	To qualify as new, the evidence must be submitted to VA 
for the first time.

	In order to be considered material evidence, the 
additional information must
	relate to an unestablished fact necessary to 
substantiate your claim. 

New and material evidence must raise a reasonable 
possibility, that when considered with all the evidence of 
record (both new and old), that the conclusion would change.  
The evidence can't simply be redundant (repetitive) or 
cumulative of that which we had when we previously decided 
your claim.  

See August 25, 2003 letter, page 2.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See  38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the 2002 
VCAA letters, the RO notified the veteran: "We will make 
reasonable efforts to help you get evidence necessary to 
support your claim.  We will try to help you get such things 
as medical records, employment records, or records from other 
Federal agencies.  See the August 6, 2002 and September 23, 
2002 letters, page 3.  The August 2003 VA letter informed the 
veteran  that VA was responsible for getting "Relevant 
federal records, including service records, VA Medical Center 
records, and records from other federal agencies, such as the 
Social Security Administration."  The RO also informed the 
veteran that VA will make reasonable efforts to get 
"Relevant records not in the custody of a Federal department 
or agency, to include records from State or local 
governments, private doctors and hospitals, current or former 
employers, and other non-Federal governmental sources."  See 
the August 25, 2003 letter, page 4.   

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In 
this regard, the August 2002, September 2002 and August 2003 
VCAA letters each advised the veteran to give the RO enough 
information about relevant records so that they could request 
them from the agency or person who has them.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 CFR § 3.159(b)(1) (2004).  In this case, the 
August 2003 letter informed the veteran: "It's your 
responsibility to make sure that we receive all requested 
records that aren't in the possession of a Federal department 
or agency."  See the August 25, 2003 letter, page 4 
(emphasis as in original).  This satisfies the regulation, in 
that it informed the veteran that he could submit any and all 
evidence which was pertinent to his claim, not merely that 
requested by the RO.

The Board therefore finds that the August 2002, September 
2002 and August 2003 letter, and the April 2003 SOC properly 
notified the veteran and his representative of the 
information and medical evidence, not previously provided to 
VA that is necessary to substantiate the claim, and properly 
indicated which information and evidence is to be provided by 
the veteran and which VA would attempt to obtain on his 
behalf.  

In the August 2005 Informal Hearing Presentation, the 
representative requested that the veteran be provided notice 
of the specific evidence that would support this claim.  In 
making that request the representative relied on the decision 
of the United States Court of Appeals for Veterans Claims 
(the Court) in Huston v. Principi, 17 Vet. App. 195, 202 
(2003).  In an opinion issued in December 2003, however, VA's 
General Counsel held that the findings of the Court in Huston 
regarding compliance with the VCAA notice requirements were 
no more than dicta, in that that issue was not central to the 
issue being decided and the Court's findings were conclusory 
and not based on reasoned analysis.  See VAOPGCPREC 8-03.  

With respect to the representative's request that VA provide 
the veteran with "notice of the specific evidence that would 
support this claim" [emphasis as in original], the law and 
regulation do not so provide.  In essence, the representative 
is asking VA to intuit what evidence may support the claim.  
Such would require, at a minimum, clairvoyance.  Such 
standard is not warranted under the law.  Cf. Talbert v. 
Brown, 7 Vet. App. 352, 356 (1995) [VA is not required to 
conduct an exercise in prognostication].  Here, VA has 
complied with the requirements of the VCAA by informing the 
veteran of what was required of him.  It is the veteran's 
responsibility, not that of VA, to at least identify evidence 
which is supportive of his claim.  See 38 U.S.C.A. § 5107(a) 
(West 2004).  

The Board notes that, even though the VCAA letters requested 
a response within 
30 days, they also expressly notified the veteran that he had 
one year to submit the requested information and/or evidence, 
in compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by VA within one year from the date notice is sent].  
One year has elapsed since the last VCAA letter in August 
2003.  

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was provided notice of 
the VCAA in August 2002 and September 2002, prior to the 
initial adjudication of this claim by administrative decision 
in November 2002.  

Duty to assist 

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the Secretary 
of VA, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).  

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2004).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claim.  As noted in the Introduction, the 
veteran cancelled a hearing that was scheduled in April 2005.  
He requested at that time that the case be forwarded to the 
Board.  The veteran's representative submitted additional 
written argument on his behalf in August 2005. 

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
arthritis, when manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2004).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2004).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.1103 (2004).  Pursuant to 38 U.S.C.A. § 5108 (West 
2002), a finally disallowed claim may be reopened when new 
and material evidence is presented or secured with respect to 
that claim.

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 
38 C.F.R. § 3.156(a)].  The veteran filed his claim to reopen 
in June 2002, subsequent to that date.  Therefore, the 
current version of the law, which is set forth in the 
following paragraph, is applicable in this case.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2004).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual background

In an October 1996 decision, the Board denied the claim for 
service connection for a bilateral knee disorder.  The Board 
based its decision, in part, on service medical records 
showing that the veteran was seen for knee complaints and was 
diagnosed with rheumatic fever, and VA examinations in 1993 
which diagnosed degenerative joint disease of the knees.  The 
Board determined, however, that there was no competent 
medical evidence that established a nexus between the current 
knee disability and the veteran's active service, or the one 
year following his separation from service.  

In an August 2000 rating decision, the RO declined to reopen 
the claim.  The denial was predicted on a finding that the 
veteran had not submitted evidence showing that his current 
bilateral knee disability was related to his period of 
service.  In its decision, the RO found that a June 2000 
private medical report which indicated that the veteran's 
bilateral knee problems commenced while he was in service, 
was based on a history provided by the veteran and not on 
competent medical evidence.  The veteran filed a notice of 
disagreement with the decision and was issued a SOC in 
February 2001; however, he did not file a substantive appeal.  
Because the veteran did not timely perfect an appeal of the 
August 2000 decision, that decision is final.  See 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104; 20.1103 
(2004).

In June 2002, the veteran sought to reopen the claim of 
entitlement to service connection for a bilateral knee 
disorder.  Additionally submitted evidence will be discussed 
in the Board's analysis which immediately follows.  

Analysis

As explained above, the present inquiry is whether any of the 
newly received evidence bears directly and substantially upon 
the specific matter under consideration, namely, whether such 
evidence reflects or suggests that the veteran's current 
bilateral knee disorder is related to his military service.  

Evidence added to the record since August 2000 includes a 
July 2003 VA medical record showing that the veteran was seen 
for complaint of chronic knee pain.  He reported that he was 
seen for knee pain and swelling while in the military.  
A documented history of rheumatic fever while on active duty 
was also noted.  The diagnosis was advance arthritis with 
internal derangement of the knees.  The examiner opined that 
"Rheumatic fever has known to cause arthritis as well as 
myopathy and other disease.  More likely than not the knee 
problems this veteran has at this time began from his 
Rheumatic Fever which started while on active duty by my 
opinion."  

The July 2003 VA examiner's opinion can be considered "new" 
in that it was not previously before the RO in August 2000.  
The evidence can be considered "material" because it does 
relate to an unestablished fact necessary to establish the 
claim, specifically a nexus between the veteran's military 
service and his current bilateral knee disability.  See 38 
C.F.R. § 3.156 (2004). Accordingly, new and material evidence 
has been submitted, and the veteran's claim to reopen 
succeeds on that basis.

The Board wishes to make it clear that such evidence, 
although adequate for the limited purposes of reopening the 
claim, may not be sufficient to allow the grant of the 
benefits sought.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  For  reasons explained below, the Board finds that 
additional development is necessary before the Board may 
proceed to a decision on the merits of the reopened claim.

In summary, for the reasons explained above the Board has 
concluded that the veteran has submitted competent medical 
evidence which serves to show that his bilateral knee 
disability may be related to his military service.  The 
recently submitted evidence being both new and material, the 
claim of service connection for degenerative joint disease of 
the knees is reopened.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for degenerative joint 
disease of the knees is reopened; to that extent only, the 
appeal is granted.


REMAND

As discussed above, VA's statutory duty to assist the veteran 
in the development of his claim attaches at this juncture.  
After having carefully considered the matter, the Board 
believes that additional evidentiary development is in order.

The Board initially observes that once a claim is reopened, a 
different standard of proof applies.  First, all of the 
evidence must be considered and weighed by the VA 
adjudicator.  See 38 U.S.C.A. § 7104(a) (West 2002).  When 
there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2004).

As alluded to in the Board's analysis above, although the 
July 2003 opinion may be sufficient to reopen the veteran's 
claim, it is not sufficient to enable the Board to allow the 
claim.  The opinion contains some deficiencies.  For example, 
the July 2003 opinion was provided by a VA physician's 
assistant and was not signed by a physician as required by VA 
Adjudication Procedure Manual M-21 Part VI, § 1.07(d) 
("Manual M-21-1").  In addition, there is no indication that 
the VA physician's assistant had the benefit of review of the 
veteran's entire medical history, but rather relied on the 
veteran's own statements.  See, e.g., Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) [generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described]; Reonal v. Brown, 5 Vet. App. 458, 461 (1993) [the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant].

The Board believes that a nexus opinion by a physician, based 
on a complete review of the claims file, is needed.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).

Accordingly, this issue is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should schedule the veteran for a 
VA examination to determine the current 
nature and etiology of his claimed 
bilateral knee disability.  All indicated 
tests and studies should be conducted, 
and all findings reported in detail.  The 
examiner should provide an opinion as to 
whether it is as likely as not that the 
veteran's current knee disability is 
etiologically related to his military 
service, including complaints of knee 
pain and diagnosis of rheumatic fever.  
In conjunction with preparing this 
opinion, the physician should review the 
claims file.  The report of examination 
should be associated with the veteran's 
VA claims folder.

2.  Thereafter, VBA must readjudicate the 
issue on appeal on a de novo basis.  If 
the decision remains unfavorable to the 
veteran, a supplemental statement of the 
case (SSOC) should be prepared.  The 
veteran should be provided with a 
supplemental statement of the case, and 
an appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


